Exhibit 10.1

 

LOGO [g67966nascar.jpg]   PROMOTER ORIGINAL

SANCTION AGREEMENT

NASCAR Sprint Cup Series

 

EVENT NAME:    DOVER “400” DATE OF EVENT:    May 31, 2009 PROMOTER:    Dover
International Speedway, Inc. TRACK:    Dover International Speedway

P.O. BOX 2875 • DAYTONA BEACH, FLORIDA 32120-2875 • (386) 253-0611

www.nascar.com



--------------------------------------------------------------------------------

SANCTION AGREEMENT

This Sanction Agreement (“Agreement”) between National Association for Stock Car
Auto Racing, Inc. (“NASCAR”), a corporation with its principal offices located
in Daytona Beach, Florida, and PROMOTER (identified on Exhibit 1 to this
Agreement), is entered into and is effective as of the Effective Date (specified
on Exhibit 1 to this Agreement).

RECITALS

WHEREAS, NASCAR sanctions and conducts, among other things, stock car racing
events and series of events throughout the United States and the world; and

WHEREAS, PROMOTER owns and/or controls the Facility (as hereinafter defined);
and

WHEREAS, PROMOTER wishes to have NASCAR sanction and conduct a stock car racing
event, as part of the 2009 NASCAR Sprint Cup Series, at the Facility; and

WHEREAS, NASCAR is willing to sanction and conduct such event for the year 2009
in accordance with the terms of this Agreement;

NOW, THEREFORE, NASCAR and PROMOTER, in consideration of the mutual promises set
forth below, and intending to be legally bound, agree as follows:

AGREEMENT

1. Definitions. In addition to the definitions of words that may appear in other
locations in this Agreement, including the Recitals above, the following words
have the following meanings when used in this Agreement:

 

  a) “Additional Awards” means any monetary or non-monetary award by, or
contracted through, PROMOTER, for distribution based upon the Event, other than
(i) purse, (ii) point fund, (iii) Winner’s Circle and Plan awards, and (iv) the
entry award for the NASCAR Sprint Cup Series Champion.

 

  b) “Ancillary Rights” means (i) any and all rights to film, tape, photograph,
capture, overhear, collect or record, and to simultaneously or thereafter
reproduce, broadcast, transmit or distribute, by any means, process, medium or
device, whether or not currently in existence, all images, sounds and electronic
data generated during and in connection with the Events, and (ii) any and all
copyrights and all other intellectual property and proprietary rights worldwide
in and to such images, sounds and electronic data, any recording, broadcast or
transmission thereof, and any work derived therefrom, provided, however, that
“Ancillary Rights” does not include “Live Broadcast Rights” or rights in or to
NASCAR Intellectual Property or Third Party Marks, but shall include rights in
or to a live transmission pursuant to a specialty subscription cable package or
product of one or more Events (such as pay-per-view or the like).

 

  c)

“Competition” means that portion of the Event during which the actual racing
competition and all competitive activity related thereto occurs, including, but
not limited to, registration, inspections,



--------------------------------------------------------------------------------

 

time trials, practice runs, pre-race meetings, post-race inspections, either on
the date(s) specified in Exhibit 1 hereto or on any postponed dates.

 

  d) “Competitor” has the same meaning as that term has in the Rule Book.

 

  e) “Event” means the Competition listed on Exhibit 1 to this Agreement and all
other activity at the Facility during the period of time commencing 48 hours
prior to the beginning of registration for the Competition and ending 24 hours
after such Competition.

 

  f) “Event Broadcast Income” means an amount calculated by multiplying the
percentage listed in Exhibit 1 of this Agreement by all Live Broadcast Income
received by NASCAR or the NASCAR Rights Affiliate(s) pursuant to Live Broadcast
Contract(s) during the calendar year in which the Event is held.

 

  g) “Event Net Ancillary Rights Income” means an amount calculated by
multiplying the percentage set forth in Exhibit 1 of this Agreement by all Net
Ancillary Rights Income received during the calendar year in which the Event is
held.

 

  h) “Facility” means the racetrack listed on Exhibit 1 to this Agreement, the
premises upon which the racetrack is located and surrounding the racetrack, all
buildings and other structures thereon, and all airspace above the racetrack and
surrounding premises, to the extent owned or controlled by PROMOTER.

 

  i) “Live Broadcast” means the live transmission of the performance of a NASCAR
Sprint Cup Series event, and any replay(s) thereof, by broadcast television
signal or cable television signal within the United States, its territories,
possessions and commonwealths, plus Bermuda.

 

  j) “Live Broadcast Rights” means any and all rights to engage in a Live
Broadcast and directly related broadcast activity (for example, tape-delayed
broadcasts, single re-broadcasts and support programming).

 

  k) “Live Broadcast Contract” means any contract, agreement or other
enforceable obligation, whether oral or written, entered into between NASCAR or
a NASCAR Rights Affiliate and any other entity or entities, for the license,
assignment or other transfer of any Live Broadcast Rights.

 

  1) “Live Broadcast Income” means all monies actually received by NASCAR or a
NASCAR Rights Affiliate pursuant to a Live Broadcast Contract and attributed by
NASCAR to the Live Broadcast of NASCAR Sprint Cup Series events during the
calendar year in which the Event is held.

 

  m) “NASCAR Intellectual Property” means all trademarks, service marks, trade
names, patents, copyrights, domain names, trade dress and the like owned by
NASCAR, excluding Live Broadcast Rights and Ancillary Rights and any work
derived therefrom.

 

  n) “NASCAR Rights Affiliate” means any corporation, partnership or other legal
entity that is (1) an affiliate or an assignee of NASCAR or controlled, directly
or indirectly by NASCAR, and (2) engaged solely in the business of exploiting
Live Broadcast Rights or Ancillary Rights for purposes of generating Live
Broadcast Income and Net Ancillary Rights Income and performing all necessary
activities incident thereto.

 

2



--------------------------------------------------------------------------------

  o) “Net Ancillary Rights Income” means the aggregate gross revenue received by
NASCAR and all NASCAR Rights Affiliates, during the calendar year in which the
Event is held, as a result of the exploitation of Ancillary Rights and Live
Broadcast Rights, reduced by (i) Live Broadcast Income received during the
relevant calendar year, and (ii) the aggregate of all reasonable deductions of
NASCAR or the NASCAR Rights Affiliates, including but not limited to ordinary
business expenses, amortization, depreciation and federal and state income and
property taxes; provided, however, that in no event shall Net Ancillary Rights
Income include income, revenue or any other consideration received or generated
by NASCAR for the license of, assignment of, or other transfer of rights in or
to, any NASCAR Intellectual Property, including without limitation transfers in
connection with the sale, advertising or promotion by NASCAR or any third party
of products or services of any nature.

 

  p) “Official” means “NASCAR Officials” and “NASCAR Supervisory Officials” as
those terms are defined in the Rule Book.

 

  q) “Rule Book” means the Rule Book published by NASCAR for NASCAR Sprint Cup
Series events that is in effect at the time of the Event, and any amendments
thereto and other special rules published by NASCAR specifically for the Event.

NASCAR’S GENERAL OBLIGATIONS

2. Sanction For Event. NASCAR hereby grants its sanction to PROMOTER for the
Competition. So long as such sanction is in effect and not terminated, PROMOTER
shall organize, promote and hold the Event, including the Competition, in
accordance with this Agreement.

3. Conduct and Control Over Competition. NASCAR shall conduct the Competition,
through its officers and designated Officials, in accordance with the Rule Book,
this Agreement, the Official Entry Blank, and any amendments to the Rule Book
and/or Official Entry Blank. NASCAR shall have sole control over the conduct of
the Competition in all of its phases, including, but not limited to, control of
the racing surface, pits and pit lane, garage area and scoring stand during all
Competition-related activities, throughout the Event. Interpretation and
application of the Rule Book are committed to NASCAR’s sole discretion, and are
final and unreviewable except to the extent provided in the Rule Book. PROMOTER
shall cooperate fully with NASCAR to permit it to conduct the Competition in
accordance with this Agreement and the Rule Book.

4. Postponement. NASCAR will attempt to consult with PROMOTER regarding
postponement of a Competition, but the decision to postpone a Competition and
the selection of the postponed date will be made by NASCAR and will be binding
on PROMOTER. PROMOTER shall not publish or otherwise announce a postponement of
the Competition and/or a postponed date for the Competition without the prior
written approval of NASCAR. If PROMOTER makes such a publication or announcement
without NASCAR’s prior written approval, it shall not be binding upon NASCAR and
PROMOTER shall hold NASCAR harmless for any and all expense, loss or damage
caused by such publication or announcement.

PROMOTER’S GENERAL OBLIGATIONS

5. Control and Maintenance of the Facility. PROMOTER represents and warrants
that, in connection with the Event, it currently has and will maintain sole
control of the Facility, and that it has and will maintain full authority to
permit the Event to be conducted at the Facility. PROMOTER shall maintain the
Facility in good repair at all times relevant to the Event, ready for use by
Competitors, Officials, NASCAR, sponsors, and persons or entities involved in
the Live Broadcast of or creation or exploitation of Ancillary Rights at the
Event. PROMOTER is solely responsible and liable for the safety of such persons
while on, entering or leaving the Facility. PROMOTER warrants that the Facility
is

 

3



--------------------------------------------------------------------------------

and will remain in a condition suitable for the Event, that the racing surface
of the track will not be substantially altered or changed (whether by painting,
sealing, resurfacing or otherwise) without the prior written consent of NASCAR
and that the PROMOTER will advise NASCAR in writing in advance of any and all
planned improvements or alterations to those portions of the facility that are
related to the competition.

6. Repairs and Upgrades to the Facility. Upon request, PROMOTER shall provide
NASCAR or its designated representative(s) full access to the Facility. If
NASCAR determines that the Facility or any part of it is in a condition
unsatisfactory for the Event, including without limitation the surface of the
racetrack, barriers, fencing, retaining systems, SAFER barrier systems, the
garage area, the pit area, race control, timing and scoring areas, registration
areas, and areas, structures or equipment used for the Live Broadcast of or the
creation or exploitation of Ancillary Rights at the Event, PROMOTER shall
repair, replace or upgrade the unsatisfactory portion to the satisfaction of
NASCAR. If NASCAR determines that it is necessary to resurface the racetrack,
such resurfacing shall be completed by PROMOTER sufficiently in advance of the
Event to allow for tire and private car testing. If NASCAR determines that there
is insufficient time to place the racetrack, or any other portion of the
Facility, in a condition suitable for the Event, NASCAR may postpone or cancel
the Event. Notwithstanding the foregoing or any other term of this Agreement,
PROMOTER is solely responsible for the safety of the Facility and is solely
liable for injury or damage caused by or arising out of the condition of the
Facility.

7. Compliance with Laws. PROMOTER shall comply with all local, state and federal
laws and regulations applicable to the organization, promotion and occurrence of
the Event and shall obtain all necessary licenses, permits or other governmental
approvals required for the Event. PROMOTER shall make all appropriate filings of
forms or other documents required by federal, state or local laws in connection
with the Event. PROMOTER shall be solely responsible for compliance with any and
all federal, state or other tax information reporting and withholding
obligations (including, but not limited to, Federal Form 1099) with respect to
the purse or other amounts payable with respect to the Event.

8. Control of and Responsibility for the Public. PROMOTER is solely responsible
and liable for the safety of the public during the Event. PROMOTER shall furnish
adequate facilities, personnel (including security personnel), equipment and
services for accommodating and controlling the public and adhering to NASCAR’s
required security standards during the Event provided that PROMOTER is given a
copy of such required security standards prior to the Event. PROMOTER is solely
responsible for the condition, actions and operations of such facilities,
personnel, equipment and services before, during and after the Event.

9. Personnel and Equipment for the Conduct of the Event and Live Broadcast and
Ancillary Rights Activities. PROMOTER shall provide access to the Facility for
any person or entity involved in the conduct of the Event, including without
limitation NASCAR employees, agents and Officials, and shall furnish adequate
facilities, support personnel, equipment, and related security, for use by
NASCAR in the exercise of NASCAR’s rights and obligations, as they may be
requested by NASCAR from time to time, including but not limited to facilities
for office administration, registration, timing, scoring, car inspection, race
direction, officiating and prize money distribution. PROMOTER shall also provide
access to the Facility for any person or entity involved in the Live Broadcast
of or the creation or exploitation of Ancillary Rights at the Event, and
adequate facilities, support personnel, equipment, and related security, for use
by such persons or entities in the performance of their duties, as they may be
requested by NASCAR from time to time. Without in any way limiting the
foregoing, PROMOTER shall, with respect to the Event:

 

  a) provide one (1) or more television monitors, in locations to be specified
by NASCAR, with all related equipment necessary for such monitors to be
connected to video and audio equipment used by the entity principally involved
in the Live Broadcast of the Event, in order to provide to NASCAR Officials live
video on such monitors and the ability to switch instantaneously its view on the
monitors among the different camera locations used by such entity, at all times
during the Event when all or a portion of the Event is being videotaped,
broadcast, monitored and/or recorded;

 

4



--------------------------------------------------------------------------------

  b) provide NASCAR with two (2) pace vehicles with automatic transmissions,
each with the NASCAR mark or logo (as designated by NASCAR) displayed on the
side in a manner and size which is visible to all persons on the racetrack, in
the viewing area and in all locations where NASCAR Officials are visually
monitoring the Event;

 

  c) provide NASCAR prior to the Event with a list of the track radio
frequencies to be used for the Event, including but not limited to frequencies
to be used for maintenance, police and security personnel;

 

  d) cooperate with NASCAR in pre-race and Victory Lane ceremonies, award
presentations and photographs, including without limitation ensuring that NASCAR
has reasonable time immediately following the Competition for Victory Lane
ceremonies, NASCAR award presentations and NASCAR sponsor recognitions ensuring
that the content and placement of the Victory Lane backdrop is pre-approved by
NASCAR;

 

  e) have readily available quantities of oil dry acceptable to NASCAR when the
track opens for practice and at all other times during the Event, and adequate
personnel and equipment to spread the oil dry at NASCAR’s direction;

 

  f) provide personnel to secure the entry into the pits and garage areas during
competition periods at NASCAR’s direction;

 

  g) provide personnel to secure the garage area on a continuous, 24-hour/day
basis beginning the first day the Facility is open for inspection and ending
when released by the NASCAR Sprint Cup Series Director;

 

  h) deliver to the garage area before the morning of raceday a minimum of 150
chairs for use by Competitors at the pre-race meeting; provide an enclosed,
climate-controlled area of adequate size, as determined by NASCAR, in the garage
area in which NASCAR can conduct pre-race meetings, safety meetings and other
assemblies during the Event and ensure that no pre-race activities are scheduled
that would cause a disruption or distraction during the scheduled pre-race
meeting;

 

  i) line and number each pit with appropriate paint, line and paint traffic
lanes in the garage and garage area and fire lanes behind the active pit lane
when and where needed, and repaint all start/finish, scoring, third turn and
re-entry cutoff lines;

 

  j) coordinate with NASCAR all tours of the garage areas, including the times,
number of participants and other arrangements;

 

  k) provide a suitable location (as determined by NASCAR) for a minimum of four
(4) large trailers containing NASCAR equipment and facilities, adequate
electricity (including without limitation 220 volts 100 amps services with
female range outlets for the NASCAR trailers), air conditioning, heat, telephone
(including a track phone extension) and water facilities as requested by NASCAR;

 

  l) coordinate with NASCAR to ensure that NASCAR has a minimum often
(10) minutes immediately before, during or after driver introductions for NASCAR
awards presentations;

 

5



--------------------------------------------------------------------------------

  m) provide a control tower of adequate size, as determined by NASCAR, with an
unobstructed view of the racing surface for the purpose of monitoring the Event
by NASCAR personnel and others, with electricity, air conditioning, heat,
telephone (including a track phone extension), a sufficient number of chairs
(minimum of 14) with cushions for all operational personnel, television monitors
for both feeds (as set forth in Section 9.a), water facilities and other
utilities, supplies and equipment as requested by NASCAR;

 

  n) provide a registration facility of adequate size in the garage area, with
electricity, air conditioning, heat, telephone (including a track phone
extension), chairs with cushions, water facilities and other utilities, supplies
and equipment as requested by NASCAR;

 

  o) provide adequate trash receptacles in the garage and pit areas and
coordinate with the NASCAR Sprint Cup Series Director the times for trash pick
up by track personnel;

 

  p) provide adequate personnel to sweep and clean up the garage and pit areas
on a daily basis;

 

  q) provide adequate parking areas and parking passes/permits for a minimum of
three hundred twenty-five (325) vehicles, for the exclusive use of Competitors
and NASCAR Officials adjacent to or near the garage area, and an additional
fifty (50) parking places and passes/permits in close proximity to the NASCAR
track suite to be used at NASCAR’s discretion;

 

  r) provide NASCAR with an observation booth no less than six hundred
(600) square feet, air conditioned, heated, with electricity, television
monitors, etc., with an unobstructed view of the racing surface and adequate
seating for the purpose of monitoring the Event by NASCAR personnel and others,
including all necessary admission tickets and/or access stickers for personnel
to gain admission to the observation booth, during the Event;

 

  s) provide NASCAR with two hundred twenty-five (225) reserved choice
grandstand admission tickets, for the Event and two hundred (200) choice
grandstand tickets for NASCAR Sprint Cup Series Coors Light Pole Qualifying,
such tickets to be delivered to NASCAR no later than thirty (30) calendar days
prior to the Event

 

  t) enter, and use its best efforts to cause any manufacturer of Event
merchandise to enter, into a cross licensing agreement with NASCAR to use the
NASCAR Marks (as defined in Section 19.a) below) in conjunction with all Event
merchandise;

 

  u) prominently display (by painting or otherwise) the Official Logos (as
defined in subsection 19.a)i)) in and around the Facility, and in all promotion
of the Event, to NASCAR’s satisfaction, including but not limited to:

 

  i) at all Facility entrances in some fashion such as flags and/or banners;

 

  ii) in an area inside the track, such as the infield grass, such that it is
highly visible to grandstand seating and from the air;

 

  iii) in the backdrop to Victory Lane and pre-race ceremonies;

 

  iv) on any and all print and television advertising promoting the Event;

 

  v) on the front cover of the Event Program;

 

6



--------------------------------------------------------------------------------

  vi) on any and all Event tickets, suite passes, and credentials;

 

  vii) in the Track Media Center and on all PROMOTER - owned media backdrops;

provided, however, that the Official Logos shall not, without NASCAR’s prior
written approval, be placed in close proximity to a third party’s marks so as to
create a commercial impression that the third party is associated with NASCAR or
the NASCAR Sprint Cup Series;

 

  v) cooperate fully with nascar.com staff, including but not limited to
prominently displaying (by painting or otherwise) the nascar.com address in an
area of the track, such as the infield grass, that is highly visible to
grandstand seating and from the air.

 

  w) cooperate fully with the NASCAR public relations staff;

 

  x) cooperate fully with any entity involved in the exploitation of Live
Broadcast Rights or Ancillary Rights (“Entity”), including but not limited to:

 

  i) providing reasonable access to the Facility for the purpose of facilitating
the Entity’s broadcast, transmission, or recording of the Event (including free
parking for any and all Entity employees and equipment), including but not
limited to providing reasonable space and locations as determined by the Entity
for its announcers, and for the installation and operation of all microphones,
television cameras, and related equipment to be used by such Entity in
connection with its production and transmission (including satellite uplink);

 

7



--------------------------------------------------------------------------------

  ii) supplying and assuring the availability of such electrical power as is
necessary to operate such equipment and all necessary lighting for a first
quality television production in color;

 

  iii) permitting the Entity to install, maintain, and remove from the Facility
such wires, cables, and equipment as may be necessary for the Event;

 

  iv) permitting installation of announcers’ booths, camera platforms, and
similar structures for the facilitation of broadcast productions of motorsports
events;

 

  v) providing adequate and necessary space for any mobile units, trailers and
other necessary support units required by the Entity for the transportation and
maintenance of equipment and personnel by the Entity, including, but not limited
to, a fenced and secured television compound in reasonably close proximity to
the racing surface and the announce booths of no less than sixty-two thousand
five hundred (62,500) square feet in total area and, if possible, laid out in
one contiguous square with dimensions of two hundred fifty (250) feet by two
hundred fifty (250) feet, for locating broadcast mobile units, support units,
office units, satellite uplinks, catering, golf cart parking, generators, timing
and scoring apparatus trailer, and other related equipment and supplies; and a
separate, suitable, secured area in the infield (as applicable) for mobile
studio facilities and other broadcast-related units and equipment;

 

  vi) providing a booth across from the Start/Finish line up to current network
broadcast standards, and use best efforts to provide a second booth meeting the
same criteria listed herein and adjoining to the first booth if possible, with a
clear view of the entire track, with sufficient space to accommodate a minimum
of five (5) people (the booth shall be at least twenty (20) feet wide and ten
(10) feet deep with a counter twenty (20) inches deep), air-conditioned to
sixty-eight (68) degrees Fahrenheit, adjustable sun screens or removable tinting
on all exterior windows, black interior walls, as sound proof as practical,
wired for one hundred-twenty (120) volts AC with outlets on the front and side
walls, with five (5) chairs with back support, tables, monitor tables, and with
door(s) that can be locked and secured;

 

  vii) cooperating with NASCAR and any Entity to ensure exclusive, and if
necessary secure or encrypted, radio frequencies;

 

  viii) providing meaningful advanced consultation with NASCAR and the Entity
regarding any talent including, but not limited to, pre- and/or post-race
concert performer(s), national anthem performer(s), invocation deliverer(s),
grand marshal(s), engine start command deliverer(s), honorary starter(s),
celebrities, sports figures, political representatives and/or guests who might
take part in pre-race ceremonies, or others with whom PROMOTER arranges for or
contracts with to participate in the Event; and

 

  y) with respect to any Entity transmitting the Live Broadcast, in addition to
the requirements of Section 9.x) PROMOTER shall:

 

  i) provide a maximum of three hundred (300) choice complimentary tickets for
the Competition and all other activities during the Event, provided that NASCAR
shall require the Entity to notify PROMOTER of the number of such tickets it
requires not later than ninety (90) days prior to the date of the Event;

 

8



--------------------------------------------------------------------------------

  ii) provide use of one (1) standard luxury track suite, and use best efforts
to provide a second standard luxury track suite, for the Competition and all
other activities during the Event including all necessary suite passes and suite
parking;

 

  iii) prominently display Entity’s (or joint Entity/NASCAR) logo painted in an
area inside the track, such as the infield grass, such that it is highly visible
to grandstand seating, television cameras and from the air and also display four
(4) standard size signs, to the Entity’s specifications within the Facility,
subject to the reasonable approval of PROMOTER and NASCAR;

 

  iv) provide such Entity with one (1) full page four (4) color advertisement in
each Event Program;

 

  v) cooperate fully with any and all requests made by NASCAR with respect to
local TV coverage, including but not limited to allowing such Entity to have
absolute priority with respect to camera and announcing positions, ensuring that
local TV crews do not in any way interfere with such Entity’s production,
ensuring that such local TV coverage will be limited to no more than two
(2) minutes of action of competition, which will not be broadcast until
completion of such Entity’s first telecast of the Competition and not later than
ninety-six (96) hours following the completion of the Competition, and ensuring
local TV crews do not provide footage to any regional or national network or
news feed;

 

  vi) permit such Entity, if requested in a timely manner, to purchase Event
hospitality chalets;

 

  vii) use its reasonable efforts to cause the title sponsor of the Event to buy
advertising in the telecasts of the Event; NASCAR shall in turn include in the
Live Broadcast Contract(s) provisions that (a) prohibit the Entity from
identifying the Event by any name other than the official event title, as
designated by the PROMOTER, or identifying the Facility by any name other than
its official name, as designated by the PROMOTER, (b) require the Entity to
identify the Event by its official event title, as designated by the PROMOTER,
excluding any presenting sponsors, at least once during the opening segment of
the telecast and thereafter at least once during each hour of the telecast, and
(c) prohibit the Entity from superimposing, inserting or otherwise incorporating
on-screen any electronic or “virtual” signage, promotion or other commercial
designation that alters for the television viewer the actual appearance of the
Facility or any portion thereof without the prior written approval of PROMOTER
and NASCAR;

 

  viii) at least ninety (90) days prior to the Event, send such Entity and
NASCAR and any international telecaster scheduled to be broadcasting from the
Facility a list naming all musical compositions scheduled to be played during
the Competition or at any other time when such Entity or international
telecaster is scheduled to be broadcasting from the Facility in connection with
the Event, which shall include the title of each composition and the name of the
composer, publisher, copyright holder, and performing rights holder; and if such
Entity is unable to transmit such composition with respect to the Live Broadcast
of the Event without additional expense and authorizations, PROMOTER agrees
(a) to obtain, at PROMOTER’S expense, authorization to transmit such composition
or (b) not to play such composition at a time when the Entity is scheduled to be
broadcasting from the Facility in connection with the Event;

 

  ix) insure that the Start/Finish line is newly painted prior to the start of
the Competition.

10. Fire and Medical Equipment and Personnel. PROMOTER shall provide adequate
facilities, personnel, equipment and services, including without limitation
cleanup crews, towing and flatbed wreckers, jet dryers, ambulances, emergency
vehicles, medical evacuation helicopter, fire trucks for fire protection and
on-site medical services for Competitors, Officials, the public and others in
connection with the Event, all of which shall be on-site and in a state to be
fully operational prior to the commencement of the Competition. PROMOTER shall
adhere to NASCAR’s required

 

9



--------------------------------------------------------------------------------

medical standards, provided that PROMOTER is given a copy of such medical
standards prior to the Event, and make advance arrangements with local hospitals
and physicians for the prompt, efficient and appropriate treatment of any and
all injuries occurring during the Event.

11. Security For Pit and Garage Area. PROMOTER shall furnish adequate security
personnel and equipment (in addition to the requirements of Sections 8 and 9) in
the pit and garage area. PROMOTER shall limit access to such areas before,
during and after the Event solely to authorized individuals (who must have
NASCAR-approved credentials) and equipment. The PROMOTER will ensure that all
persons who enter restricted areas such as the garage and pits as guests of the
PROMOTER or otherwise, sign the standard Release and Waiver of Liability and
Indemnity Agreement and, upon request by NASCAR, provide copies of the signed
Releases to NASCAR. PROMOTER is solely responsible and liable for the actions of
security personnel, provided, however, that PROMOTER shall ensure that all such
security personnel will abide by such directions or comply with such requests as
NASCAR may issue or make from time to time. PROMOTER will permit any current,
valid NASCAR-licensed members, NASCAR guests, and/or any other persons
designated by NASCAR access to the Facility or portions of the Facility in
accordance with the type of credential issued to them by NASCAR. Pursuant to any
exploitation of Live Broadcast Rights or Ancillary Rights, NASCAR shall
administer and coordinate Event access for all non-news media, but may assign
such responsibility to a NASCAR Rights Affiliate(s).

12. Business Responsibilities Relating to Promotion. PROMOTER shall perform all
obligations imposed on it by this Agreement, including all obligations to
provide cooperation, tickets, passes, services and support equipment set forth
in Section 9 of this Agreement, at its own expense, without contribution by
NASCAR. PROMOTER assumes and will perform all business responsibilities in
connection with the promotion of the Event (except as otherwise provided by this
Agreement), including without limitation business organization, promotional
activities, management, general business affairs, ticket sales, Facility
operation and press accommodations.

13. Other Track Activities. PROMOTER shall not schedule or permit any private
race car practice or test runs at the Facility for the seven (7) calendar days
immediately preceding the first day of official practice for the Event without
prior written approval by NASCAR. At all times during the calendar year of the
Event, PROMOTER agrees to adhere to all terms and conditions of the NASCAR
Sprint Cup Series Private Race Car Testing Policy, as it may be amended from
time to time, provided that PROMOTER is given a copy of such Policy prior to the
start of the season. PROMOTER shall not allow any private race car testing at
the Facility that violates the Policy in effect at the time. PROMOTER shall not
schedule or permit any other entertainment activities at the Facility during the
Event without prior written approval by NASCAR. PROMOTER shall notify NASCAR at
least thirty (30) calendar days prior to the Event of its intention to conduct
or permit any such activities. NASCAR may at its discretion grant its approval
with or without condition, but it shall not unreasonably withhold or condition
its approval. Except with respect to scheduling as set forth herein, NASCAR
shall have no responsibility or liability with respect to such activities, and
PROMOTER shall be solely responsible and liable for such activities. The
entertainment activities covered by this Section 13 include without limitation
other motorsports events, thrill shows, live performances and/or helicopter
rides.

OFFICIAL ENTRY BLANK AND AWARDS

14. Preparation And Publication of Official Entry Blank. NASCAR shall compose,
print, publish and distribute the Official Entry Blank (“OEB”) for the Event.
The OEB shall be the sole official statement as to the date, place, schedule and
length of the Event, the eligibility requirements for Competitors, and monetary
and non-monetary awards. PROMOTER shall not publish an official or unofficial
entry blank or supplement, or any other form setting forth monetary or
non-monetary awards, without prior written approval from NASCAR. PROMOTER shall
not advertise or otherwise disseminate any information as to monetary or
non-monetary awards for the Event other than those specified in the OEB or
NASCAR-approved supplement. If PROMOTER engages in such publication, advertising
or dissemination, PROMOTER shall hold NASCAR harmless for any and all loss,
expense or damage arising out of such activity, and

 

10



--------------------------------------------------------------------------------

NASCAR at its option may also terminate the sanction granted by this Agreement
and/or pursue any other remedies against PROMOTER.

15. Additional Awards.

 

  a) If PROMOTER contracts for Additional Awards, then, subject to the
provisions of Section 14, NASCAR may publish and distribute a supplement to the
OEB posting the Additional Award(s).

 

  b) PROMOTER shall submit to NASCAR, no later than sixty (60) calendar days
prior to the date of the Event, a list of any and all proposed Additional Awards
for the Event. PROMOTER shall obtain NASCAR’s written consent prior to
contracting for any Additional Award. NASCAR may reject a proposed Additional
Award in its entirety, require different terms for the proposed Additional
Award, or require a reallocation of the distribution of such an award among
Competitors, if in NASCAR’s sole judgment the proposed award will not advance
the nature of the competition, will have an adverse impact on the Event, or will
be detrimental to the sport of automobile racing, NASCAR, any sponsors of the
Event, or any sponsors of the NASCAR Sprint Cup Series. PROMOTER assumes full
responsibility for, and will indemnify NASCAR against, any loss, expense or
damage incurred as a result of NASCAR’s determination with respect to any
proposed award arranged by or through PROMOTER. All Additional Awards are
subject to independent verification by NASCAR.

16. Unauthorized Awards. PROMOTER shall not offer an award of any kind, at the
Event or any other NASCAR-sanctioned event, or any other non-NASCAR sanctioned
event, which in any way utilizes or relies upon the points system, money
standings, or any other NASCAR-sanctioned race related results, without NASCAR’s
prior written approval. If PROMOTER offers such an award without NASCAR’s prior
written approval, NASCAR may terminate the sanction granted by this Agreement
and/or seek to prohibit or enjoin PROMOTER from offering such an award and/or
pursue any other remedies available to it. If such an award is offered by a
third party without NASCAR’s prior written approval, PROMOTER shall cooperate
with NASCAR to prohibit or enjoin the third party from offering such an award.
Cooperation by PROMOTER shall include, but is not limited to, the assignment of
PROMOTER’s rights to enjoin the third party. If PROMOTER, in NASCAR’s sole
judgment, fails to cooperate fully with NASCAR to prohibit or enjoin such an
award, NASCAR at its option may terminate the sanction granted by this Agreement
and/or pursue any other remedies available to it.

PROMOTER’S FINANCIAL AND INSURANCE OBLIGATIONS

17. Sanction Fee, Purse and Point Fund Monies. PROMOTER shall pay to Awards &
Achievement Bureau, Inc., a Florida Corporation, acting as an independent escrow
agent, pursuant to the Escrow Agreement attached hereto as Exhibit 2, not later
than the Payment Date set forth in Exhibit 1 to this Agreement, by wire transfer
of funds, an amount equal to the sum of PROMOTER’S Purse Money, Point Fund,
Television Award Money and Sanction Fee set forth in Exhibit 1 to this
Agreement, plus any other monies due NASCAR for the Event pursuant to this
Agreement, unless otherwise directed by NASCAR in writing. Time is of the
essence. If said monies and fees are not paid in the manner required and by the
Payment Date specified in Exhibit 1 to this Agreement, NASCAR at its option may
(a) terminate the sanction granted by this Agreement, (b) enforce collection of
said monies and fees by suit or legal action, and/or (c) pursue any other
remedies available to it.

18. Insurance.

 

  a)

Event Insurance. PROMOTER shall obtain and maintain comprehensive general
liability insurance that is acceptable to NASCAR for the Event from an insurance
company that is acceptable to NASCAR for (i) spectator injury and property
damage and (ii) participant legal

 

11



--------------------------------------------------------------------------------

 

liability, product liability and advertising liability with a minimum combined
single limit equal to but not less than Fifty Million Dollars ($50,000,000.00)
per occurrence, and medical malpractice liability insurance of not less than One
Million Dollars ($1,000,000.00) (unless NASCAR approves a lesser limit in
writing prior to the Event). NASCAR may require that PROMOTER obtain such
insurance in greater amount or scope by providing notice to PROMOTER at least
one hundred twenty (120) calendar days prior to the date of the Event. PROMOTER
shall deliver to NASCAR at Daytona Beach, Florida no later than the Notification
Date set forth in Exhibit 1 to this Agreement, a certified true copy of all
public liability insurance policies in force for the Event. In all such policies
and in all other liability policies obtained and maintained by PROMOTER and
PROMOTER’s parent and affiliated company(ies), including without limitation all
umbrella and excess liability policies, the following will be named as insured
or additional insured: National Association for Stock Car Auto Racing, Inc., CL
Bureau, Inc., Delaware General Corporation, Awards and Achievement Bureau, Inc.,
Automotive Research Bureau, Inc., Motorsports Charities, Inc., their
shareholders, directors, officers, employees, agents, Officials, members, parent
and subsidiaries; all NASCAR Rights Affiliates; all Competitors; car sponsors;
car owners, all sponsors for the Event or the series of which the Event is a
part; ACCUS-FIA, the NASCAR Hall of Fame, and all third parties with whom NASCAR
has contracted with respect to the exploitation of Live Broadcast Rights and
Ancillary Rights. All policies shall be primary regardless of insurance carried
by NASCAR or other additional insureds, and contain a cross liability
endorsement acceptable to NASCAR. If (a) PROMOTER fails to deliver such policies
to NASCAR by the Notification Date, (b) the policies are not acceptable to
NASCAR, or (c) PROMOTER fails to maintain such policies with the required
minimum coverage throughout the Event, NASCAR at its option but at PROMOTER’s
expense may obtain the required insurance from an acceptable insurance company
or NASCAR may terminate the sanction granted by this Agreement immediately and
without notice to PROMOTER and/or pursue any other remedies available to it.

 

  b) Broadcast Insurance. NASCAR shall require the Entity providing the Live
Broadcast to maintain statutory and workers’ compensation coverages. NASCAR
shall require the Entity providing the Live Broadcast to name PROMOTER and
NASCAR as additional insureds on its broadcast and comprehensive general
liability policies. These policies shall have a limit of at least One Million
Dollars ($ 1 million) per occurrence and Two Million Dollars ($2 million) annual
aggregate.

 

  c) NASCAR Insurance Plan. The NASCAR insurance plan (participant/accident
coverage in place for NASCAR-licensed Competitors in NASCAR-sanctioned racing)
is not applicable to and does not provide coverage for Competitors, whether
NASCAR-licensed or not, in any non-NASCAR- sanctioned racing or other activities
at the Facility during the Event that are not expressly listed in this Agreement
or in a fully executed NASCAR sanction agreement pertaining to another NASCAR
series running during the Event.

ADVERTISING AND USE OF MARKS

19. Cross Trademark Licenses.

 

  a) Grant of License by NASCAR. NASCAR hereby grants to PROMOTER a
non-transferable, non-exclusive, royalty-free license to use, strictly in
accordance with the terms of this Agreement, the NASCAR and NASCAR Sprint Cup
Series marks listed on Exhibit 3 to this Agreement (collectively, the “NASCAR
Marks”) in connection with the publicity, promotion and advertising of the
Event. This license shall terminate upon the expiration or termination of the
sanction granted by this Agreement.

 

12



--------------------------------------------------------------------------------

  i) Terms and Conditions of Use. PROMOTER shall display the official NASCAR
logo, the official NASCAR Sprint Cup Series logo and the phrase
“NASCAR-Sanctioned NASCAR Sprint Cup Series Championship Event” (collectively,
the “Official Logos”) in all publicity, advertising and promotion relating to
the Event, in accordance with Section 9.u) of this Agreement. The number and
specific location of such displays and the color and size of the Official Logos
shall be subject to NASCAR’s approval, and PROMOTER shall abide by and comply
with all determinations and directives of NASCAR with respect to such matters.
NASCAR may disapprove and prohibit PROMOTER’s actual or intended use of the
NASCAR Marks in any location, media or publication if NASCAR determines that
such use is or will be detrimental to NASCAR, to the Event, to the series of
which the Event is a part, or to the sport.

 

  ii) Limited Authorization. This license does not authorize PROMOTER to use the
NASCAR Marks in its corporate business or firm name and title nor to use or
permit the use of the Marks other than in accordance with the terms and
conditions of this Agreement.

 

  iii) Indemnity. NASCAR hereby agrees to indemnify PROMOTER from any claims or
loss arising out of PROMOTER’s use of the NASCAR Marks in accordance with the
terms and conditions of this Agreement.

 

  b) Grant of License by PROMOTER. PROMOTER hereby grants to NASCAR a
non-transferable, non-exclusive, royalty-free license to use and sublicense,
strictly in accordance with this Agreement, PROMOTER’s Marks listed on Exhibit 4
to this Agreement (collectively, the “PROMOTER’s Marks”) in connection with
publicity, promotion and advertising of the Event and the NASCAR Sprint Cup
Series, the publicity, promotion and advertising of the NASCAR Hall of Fame, and
the exploitation of Live Broadcast Rights and Ancillary Rights. This license
shall be perpetual with respect to the exploitation of Live Broadcast Rights and
Ancillary Rights and the publicity, promotion and advertising of the NASCAR Hall
of Fame; with respect to all other rights, this license shall terminate upon the
expiration or termination of the sanction granted by this Agreement.

 

  i) Terms and Conditions of Use. NASCAR shall have the right to use and
sublicense PROMOTER’s Marks in connection with publicity, promotion or
advertising of the Event and the NASCAR Sprint Cup Series, and the exploitation
of Live Broadcast Rights and Ancillary Rights, provided, however, that NASCAR
shall not, without the prior written consent of PROMOTER, use or sublicense the
use of PROMOTER’s Marks on the branding of any retail package product, unless
otherwise expressly permitted in this Agreement.

 

  ii) Limited Authorization. This license does not authorize NASCAR to use
PROMOTER’s Marks in its corporate business or firm name and title nor to use or
permit the use of PROMOTER’s Marks other than in accordance with the terms and
conditions of this Agreement.

 

  iii) Indemnity. PROMOTER hereby agrees to indemnify NASCAR from any claims or
loss arising out of NASCAR’s use of PROMOTER’s Marks in accordance with the
terms and conditions of this Agreement.

20. Limited Assignment of Certain Other Rights. Solely to the extent that any
other person or entity grants to NASCAR rights to use and sublicense their
name(s), picture(s), likeness(es) or performance(s) in connection with the
Event, NASCAR hereby grants to PROMOTER a non-exclusive sublicense to use such
name(s), picture(s), likeness(es)

 

13



--------------------------------------------------------------------------------

of performance(s) for the purpose of publicizing, promoting or advertising the
Event, but not for the purpose of exploiting Live Broadcast Rights or Ancillary
Rights. Notwithstanding the foregoing, NASCAR may disapprove and prohibit
PROMOTER’S actual or intended use of such name, picture, likeness or performance
if NASCAR determines that such use is or will be detrimental to NASCAR, to the
Event, to the series of which the Event is a part, or to the sport.

21. Misrepresentations. PROMOTER shall make no misrepresentations of fact in
connection with publicizing, promoting or advertising the Event. If such a
misrepresentation is made (a) PROMOTER shall promptly correct the
misrepresentation through a subsequent PROMOTER publication, (b) NASCAR may
correct the misrepresentation itself through NASCAR publication at PROMOTER’S
expense, (c) NASCAR may terminate the sanction granted by this Agreement, and/or
(d) NASCAR may pursue any other remedies available to it.

22. Cooperation with Sponsors. PROMOTER acknowledges that the Event is part of
the NASCAR Sprint Cup Series. PROMOTER shall cooperate fully with NASCAR, with
the series sponsor(s), and with any other company that has contracted with
NASCAR to sponsor awards or programs (including without limitation the Coors
Light Pole Award or the Raybestos Brakes Rookie-of-the-Year Award) that are
based in whole or in part on a Competitor’s performance in the Event or over a
number of NASCAR Sprint Cup Series events, in connection with those sponsors’
activities, if any, during the Event. PROMOTER, on its own and at the request of
NASCAR, will use its best efforts to feature such sponsors prominently in all of
PROMOTER’S advertising, publicity and promotion in connection with the Event,
and no competitor of such a sponsor shall be featured therein as prominently as
such sponsor. PROMOTER shall take no action that, in NASCAR’s sole
determination, will jeopardize the maintenance or continuation of such
sponsorships. In the event that the series title sponsorship or official fuel
supplier changes after the Effective Date of this Agreement and prior to the
conclusion of the Event, PROMOTER will not renew, extend or enter into any new
agreement with any sponsor that represents a conflict with the new series
sponsor or official fuel supplier during the Event. The determination of what
constitutes a conflict shall be at NASCAR’s sole discretion. PROMOTER will use
its best efforts to resolve all existing sponsor conflicts, if any, relative to
these categories in an expeditious manner. PROMOTER will maintain the full
inventory of at-track and Event-related benefits provided by the PROMOTER to the
current series sponsor for the availability of a new series sponsor. PROMOTER
will maintain the full inventory of at-track and Event-related benefits provided
by the PROMOTER to the current official fuel supplier for the availability of a
new official fuel supplier, provided that the new series sponsor and the new
official fuel sponsor shall enter into a licensing agreement with the PROMOTER
with respect to such rights. PROMOTER shall permit the use of the PROMOTER’s
Marks by the new series sponsor and by the new official fuel supplier for the
purposes of reporting, promoting, publicizing, and advertising the Event, the
Series, and/or the new series sponsor’s or new official fuel supplier’s
product/service affiliation with the Event and/or the Series.

23. Approval of Advertising and Sponsors. NASCAR reserves the right to approve
or disapprove any advertising, sponsorship or similar agreement in connection
with the Event. PROMOTER acknowledges that the sale or use, for advertising
purposes, of space at the Facility or in any publications distributed in
connection with the Event is an action that could have an impact upon the
existing sponsorships described in Section 22 above, or on third parties who
have entered into contracts or other agreements with NASCAR or NASCAR Rights
Affiliates with respect to Live Broadcast Rights or Ancillary Rights. PROMOTER
shall seek written approval by NASCAR prior to such sale to or use by
competitors of such sponsors or third parties, which NASCAR may provide or
withhold in its sole discretion.

24. National Program Package. PROMOTER shall participate in the NASCAR National
Program Ad Package, including the rules and regulations relating thereto, if
offered.

BROADCAST RIGHTS

25. Ownership of Live Broadcast Rights and Ancillary Rights. PROMOTER
acknowledges that NASCAR, as the entity conducting the Competition, exclusively
and in perpetuity owns the Live Broadcast Rights and Ancillary Rights with
respect to the Competition. In addition, to the extent not already owned by
NASCAR, PROMOTER hereby

 

14



--------------------------------------------------------------------------------

assigns to NASCAR exclusively and in perpetuity any and all rights to transmit,
film, tape, capture, overhear, photograph, collect or record by any means,
process, medium or device, whether or not currently in existence, all images,
sounds and data arising from or during the Event and agrees that NASCAR shall be
the sole owner of the Live Broadcast Rights and the Ancillary Rights and any
other works, copyrightable or otherwise, created from the images, sounds and
data arising from or during the Event. PROMOTER represents and warrants that as
of the date of this Agreement, it has not granted to any third party the rights
granted in the immediately prior sentence, including but not limited to rights
relating to the Internet or World Wide Web, unless otherwise expressly disclosed
in writing to NASCAR prior to the date of this Agreement. PROMOTER shall take
all steps reasonably necessary, and all steps reasonably requested by NASCAR, to
protect, perfect or effectuate NASCAR’s ownership or other interest in the
rights that are the subject of this Section 25. Without limiting the foregoing,
PROMOTER will include (a) the broadcast rights language for tickets specified in
Exhibit 5 of this Agreement on all Event admission materials including without
limitation tickets, suite passes and credentials, and (b) the broadcast rights
language for ticket-related material specified in Exhibit 5 of this Agreement on
all renewal forms, ticket brochures and related material distributed to
recipients of such admission materials. PROMOTER may obtain from NASCAR or a
NASCAR Rights Affiliate, without charge to the PROMOTER, images, sounds or data
that are the subject of this Section 25, but only for the purpose of publicity,
promotion or advertising of the Event, and only to the extent determined by
NASCAR to be reasonably required for such purpose.

26. Exploitation of Live Broadcast Rights and Ancillary Rights. NASCAR may, but
shall not be obligated to exploit Live Broadcast Rights and Ancillary Rights. If
and to the extent NASCAR decides to exploit such rights, it may form or cause to
be formed one or more NASCAR Rights Affiliates and it may assign some or all of
the rights owned by or granted to it pursuant to Section 25 to the extent
determined by NASCAR to be reasonably necessary to permit such exploitation.
NASCAR or such NASCAR Rights Affiliates may further assign, grant, sell,
license, lease or otherwise transfer such rights, either alone or in combination
with other similar rights, combine Live Broadcast Rights and Ancillary Rights
with other similar rights obtained from other promoters, Competitors, sponsors,
broadcasters or other third parties, enter into agreements of any kind with
respect to any part or all of such rights, including without limitation
agreements with or between NASCAR and other NASCAR Rights Affiliates, PROMOTER,
or third parties, and generally take such action as they may determine to be
appropriate. Subject only to the obligation imposed on NASCAR by the immediately
succeeding sentence in this Section 26, NASCAR may license, assign, or otherwise
transfer rights in or to any NASCAR Intellectual Property for a commercially
reasonable rate to one or more NASCAR Rights Affiliates, but any income or
revenue received or generated by NASCAR as a result of such a transaction shall
be solely for the account of NASCAR or its assignee and shall not be subject to
payment to the PROMOTER or any other person or entity under the terms of this
Agreement. NASCAR shall license, assign, or otherwise transfer rights in or to
any NASCAR Intellectual Property, without fee, to one or more NASCAR Rights
Affiliates to the extent determined by such Affiliates to be reasonably
necessary to permit them to exploit Live Broadcast Rights.

27. Payment of Live Broadcast Income. On or before five (5) business days prior
to the applicable Payment Date listed in Exhibit 1, NASCAR shall cause the
NASCAR Rights Affiliate(s) engaged in the exploitation of Live Broadcast Rights
to pay thirty percent (30%) of Event Broadcast Income to PROMOTER. On or before
the applicable Payment Date listed in Exhibit 1, PROMOTER shall pay twenty-five
percent (25%) of Event Broadcast Income to Awards and Achievement Bureau, Inc.,
acting as an independent escrow agent, for distribution to the Competitors as
part of the purse for the Event. On or before thirty (30) calendar days after
the Event, NASCAR shall cause the NASCAR Rights Affiliate(s) to pay sixty
percent (60%) of Event Broadcast Income to PROMOTER. Notwithstanding the
foregoing:

 

  a) PROMOTER has no right to Event Broadcast Income if the Competition is not
commenced and officially completed (as determined in accordance with the Rule
Book).

 

  b)

If, for any reason, the Live Broadcast Income to be received by NASCAR or the
NASCAR Rights Affiliate(s) is reduced in whole or in part, or if NASCAR or the
NASCAR Rights Affiliate(s) becomes obligated to repay any portion of Live
Broadcast Income, the NASCAR Rights Affiliate’s

 

15



--------------------------------------------------------------------------------

 

obligation to make the payments otherwise required by this Section 27 shall be
reduced by an amount calculated by multiplying the reduction or repayment by the
percentage set forth in Exhibit 1.

NASCAR or the NASCAR Rights Affiliate(s) shall retain the NASCAR Television
Retention listed in Exhibit 1 (ten percent (10%) of Event Broadcast Income) for
its own account.

28. Payment of Net Ancillary Rights Income. NASCAR or the NASCAR Rights
Affiliate(s) engaged in the exploitation of Ancillary Rights shall distribute
Net Ancillary Rights Income as follows:

 

  a) Timing. Within three (3) months after the end of the calendar year during
which the Event is held, NASCAR or such NASCAR Rights Affiliate(s) shall
determine the total amount of Net Ancillary Rights Income, if any, received by
it during that calendar year. Within thirty (30) calendar days after such
determination, NASCAR or such NASCAR Rights Affiliate(s) shall distribute such
Net Ancillary Rights Income pursuant to the formula set forth in Section 28.b)
below. Notwithstanding the foregoing, PROMOTER has no right to Event Net
Ancillary Rights Income if the Competition is not commenced and officially
completed (as determined in accordance with the Rule Book), unless the sole
reason that the Event is not commenced and officially completed is a strike,
war, declaration of a state of national emergency, or an act of God or the
public enemy or other circumstances beyond the control of PROMOTER).

 

  b) Allocation. NASCAR or such NASCAR Rights Affiliate(s) shall pay:
(i) twenty-five percent (25%) of Net Ancillary Rights Income to Awards &
Achievement Bureau, Inc. for distribution as part of the Point Fund awards at
the end of the next calendar year, for Winners’ Circle or similar programs, or
for other programs designed for the benefit of Competitors, as NASCAR may
determine from time to time and (ii) sixty-five percent (65%) of Event Net
Ancillary Rights Income to PROMOTER. NASCAR or the NASCAR Rights Affiliate(s)
shall retain the remaining ten percent (10%) of Net Ancillary Rights Income for
its own account.

29. Maintenance of and Access to Contracts and Other Books and Records. Each
NASCAR Rights Affiliate will maintain for a period of six (6) years from the
date of the Event (a) true and complete copies of any written Live Broadcast
Rights Contract relating to the Event and (b) such books and records as are
commercially reasonable for the purpose of auditing its Live Broadcast Income
and Net Ancillary Rights Income received during the calendar year in which the
Event is held. Each NASCAR Rights Affiliate will permit PROMOTER or its
authorized agent to inspect and audit any or all such contracts, books and
records, wherever they may be located or at any other mutually agreeable
location, but only upon reasonable notice and at such reasonable times as
determined by the NASCAR Rights Affiliate, and only at the business premises of
the NASCAR Rights Affiliate where they are located, and subject at all times to
Section 36 (relating to confidentiality and proprietary information).

30. Limitation of Liability. NASCAR and the NASCAR Rights Affiliate(s) shall be
solely responsible for, and shall have complete discretion with respect to, the
manner, extent and timing of any license, assignment, transfer or other use or
exploitation of Live Broadcast Rights and Ancillary Rights, either through
independent third parties, NASCAR Rights Affiliate(s) or otherwise. NASCAR and
the NASCAR Rights Affiliate(s) shall have no liability to PROMOTER with respect
to such activities or the amount of Live Broadcast Income or Net Ancillary
Rights Income arising out of or generated by such activities. PROMOTER hereby
promises and covenants not to assert any claim or file any suit or other legal
action against NASCAR or any NASCAR Rights Affiliate on the ground that it or
they have failed in any way, material or otherwise, to exploit, maximize or earn
profits of any kind or amount with respect to Live Broadcast Rights or Ancillary
Rights.

 

16



--------------------------------------------------------------------------------

GENERAL PROVISIONS

31. Events of Default. For purposes of this Agreement, “Event of Default” means:

 

  a) Failure of PROMOTER to abide by the material provisions of this Agreement
or the Rule Book;

 

  b) Failure of PROMOTER to take such actions, or refrain from taking actions,
as reasonably may be requested by NASCAR in accordance with this Agreement;

 

  c) Any act, omission or condition expressly described in this Agreement as
giving NASCAR the right to terminate this Agreement or the sanction granted by
this Agreement;

 

  d) A change, material or otherwise, in the ownership, control or management of
PROMOTER;

 

  e) A statement by PROMOTER that it is not or will not be able to pay its debts
as they become due; an application or agreement by PROMOTER for the appointment
of a receiver or trustee in liquidation; a general assignment by PROMOTER for
the benefit of creditors; the filing by PROMOTER of a voluntary petition in
bankruptcy or a petition seeking reorganization or an arrangement of creditors
under any bankruptcy law; the filing by another person or entity of a petition
under any bankruptcy law that makes PROMOTER a party; or the adjudication of
PROMOTER as bankrupt under any bankruptcy law;

 

  f) Activity by PROMOTER of any kind, including without limitation litigation,
that NASCAR determines to be detrimental to the sport or to NASCAR.

If there is an Event of Default, at its option NASCAR may demand that PROMOTER
cure any failure or breach giving rise to the Event of Default or terminate this
Agreement or the sanction granted by this Agreement, and/or NASCAR may withhold
from any payments due to PROMOTER under this Agreement an amount reasonably
calculated to hold harmless NASCAR, NASCAR Rights Affiliate(s), sponsors,
Competitors, Officials, persons or entities contracting with NASCAR or NASCAR
Rights Affiliate(s) with respect to Live Broadcast Rights or Ancillary Rights,
and other persons or entities involved in the Event from any loss resulting from
the Event of Default. NASCAR’s determination as to such amount is binding on
PROMOTER. NASCAR shall notify PROMOTER in writing of its decision to terminate
and/or to withhold payments. If the sanction is terminated, such termination
shall be effective as of the date the notice was sent by NASCAR or at such later
date as may be specified by NASCAR in the notice. PROMOTER shall promptly comply
with all monetary obligations that have accrued as of the effective date of
termination, and all other terms and conditions of this Agreement shall survive
such termination. Nothing in this Section 31 shall be construed to limit
NASCAR’s other rights or remedies, or to preclude NASCAR from enforcing such
rights or pursuing such remedies to the fullest extent possible.

32. Assignment. A party may not assign its rights or delegate its obligations
under this Agreement without the prior written consent of the other party,
except as otherwise permitted by this Agreement.

33. Determinations by NASCAR. Except where expressly stated otherwise, whenever
this Agreement provides or permits NASCAR to make a determination regarding a
matter, NASCAR may make such determination in its sole judgment and discretion,
and such determination may not be challenged, amended, voided or nullified on
the ground that it was incorrect or unreasonable.

34. Limited Application. This Agreement and the sanction granted herein relate
solely to the Event and the date set forth in Exhibit 1 to this Agreement.
Nothing in this Agreement, or in the course of dealing between the parties,

 

17



--------------------------------------------------------------------------------

will be construed to require PROMOTER or NASCAR to enter into a sanction
agreement or to issue a sanction for the Event or any other event in the future.

35. Disclaimer of Warranty. NASCAR (on behalf of itself and each and every
NASCAR Rights Affiliate, whether existing now or created hereafter) does not
warrant, either expressly or by implication, nor is it responsible for, the
financial or other success of the Event, the number or identity of sponsors, the
number or identity of vehicles or Competitors participating in the Event, the
adequacy of the services it provides, the suitability of the Facility for the
Event. the safety of the public, the Competitors or any other person entering
the Facility in connection with the Event, the financial return from the
exploitation of Live Broadcast Rights or Ancillary Rights, or any other matter
not expressly agreed to or warranted by NASCAR herein.

36. Proprietary Information; Confidentiality. PROMOTER acknowledges that
(i) this Agreement, (ii) any technical, business or financial information or
documents used, provided or disclosed by NASCAR or any NASCAR Rights Affiliate
in connection therewith or pursuant thereto, (iii) customer lists of any kind or
nature used, provided or disclosed by NASCAR or any NASCAR Rights Affiliate,
(iv) the manner in which NASCAR or any NASCAR Rights Affiliate engages in the
exploitation of Live Broadcast Rights or Ancillary Rights, (v) the manner in
which NASCAR conducts and controls the Competition, (vi) the manner in which
NASCAR promotes the Event, the series of which the Event is a part, and the
sport of stock car racing in general, and (vii) the manner in which NASCAR
forms, promotes and maintains relationships with sponsors, Competitors,
Officials, other promoters, fans and other third parties involved in the Event
(collectively “NASCAR Proprietary Information”), constitutes information that is
proprietary to NASCAR and/or the NASCAR Rights Affiliate(s) and may not be used
by PROMOTER except in connection with the performance of PROMOTER’s duties under
this Agreement. Except for that purpose, PROMOTER shall at all times and forever
maintain NASCAR Proprietary Information in a confidential manner and shall not
disclose it or use it on behalf of itself or any third party unless it is in the
public domain as a result of an act or omission caused by a person or entity
other than PROMOTER. PROMOTER acknowledges that any unauthorized use or
disclosure of NASCAR Proprietary Information that is in violation of this
Section 36, or other violation or threatened violation of this Section 36, could
cause irreparable damage to NASCAR and/or the NASCAR Rights Affiliate(s) and,
therefore, that NASCAR and or the NASCAR Rights Affiliate(s) shall be entitled
to an injunction prohibiting PROMOTER or any related party from engaging in such
violation and to attorney’s fees and costs for having to bring any action to
enforce this Section 36.

37. No Joint Venture. Nothing in this Agreement will be construed to place
NASCAR or NASCAR Rights Affiliate(s) in the relationship of a partner or joint
venturer with PROMOTER. Neither party may, or has power to, obligate or bind the
other party in any manner other than as provided expressly in this Agreement.

38. Series Name. NASCAR may modify, alter, change or replace the name or sponsor
of the series of which the Event is a part, at any time. In that event, PROMOTER
shall use the new name and related logos or marks in all communications,
advertising, publicity and promotion relating to the Event.

39. Indemnification; Repayment. PROMOTER shall indemnify and hold NASCAR and all
NASCAR Rights Affiliates and NASCAR additional insureds (as specified in
Section 18.a.) harmless from any and all claims, allegations, demands,
obligations, suits, actions, causes of action, proceedings, rights, damages, and
costs of any nature arising out of the Event or this Agreement, unless such
claim, allegation, demand, obligation, suit, action, cause of action,
proceeding, right, damage or cost arises solely out of the negligent act or
negligent omission of NASCAR or any NASCAR Rights Affiliate or any NASCAR
additional insureds. With respect to any matter falling within the scope of
PROMOTER’s obligation to defend and hold NASCAR and the NASCAR Rights Affiliates
harmless, NASCAR and the NASCAR Rights Affiliate and NASCAR additional insureds
shall be entitled to select counsel to represent it in such matter at PROMOTER’s
expense, and that counsel’s duties and obligations in all respects shall be
solely to NASCAR and to the NASCAR Rights Affiliate(s) and to the NASCAR
additional insureds.

 

18



--------------------------------------------------------------------------------

40. Recovery of Attorney’s Fees. In the event of litigation arising out of the
enforcement of this Agreement or terms and conditions, attorney’s fees and costs
shall be awarded to the prevailing party.

41. Representation Regarding Ownership of Facility. PROMOTER represents and
warrants that, during the calendar year in which the Event is conducted and at
all other times material to this Agreement, with respect to the Facility and the
material assets thereof, either it holds, and will hold at all times relevant to
the Event: (i) good and marketable title; or (ii) a valid and binding leasehold
or other contractual interest for the management and operation of the Facility.
PROMOTER represents and warrants that it is the direct owner or lessee of the
material assets (other than real estate) of the Facility and no material assets
(other than real estate) of the Facility are owned or leased through a
subsidiary, affiliate, parent corporation, sister corporation or, in the case of
an individual, a family member of the PROMOTER. In the event PROMOTER is not
able to make such representations and warranties as set forth above, then that
entity which can make such representations and warranties must execute the
Guaranty Agreement attached hereto as Exhibit 6.

42. Notice. Unless otherwise permitted herein, notice required by the Agreement
shall be given by facsimile/telecopy, and by overnight mail or other express
service, postage prepaid, addressed as follows:

 

TO NASCAR:   

National Association for Stock Car Auto Racing, Inc.

1801 West International Speedway Boulevard

Daytona Beach, FL 32114-1243

 

Attention: Mike Helton

 

With a copy to:

 

W. Garrett Crotty, Esq.

(at the same location)

 

Requests for NASCAR approval and/or consent, notification of planned
improvements or alterations to the Facility, and information the PROMOTER must
provide to NASCAR per this Agreement to:

 

Steve O’Donnell

(at the same location)

TO PROMOTER:    The Address set forth in Exhibit 1 to this Agreement

43. Notification Change. Either party may change the person(s) or locations to
which notice must be given pursuant to Section 42, by providing written notice
to the other party in accordance herewith.

44. Entire Agreement; Amendments. This Agreement, including Exhibits 1 through 6
hereto, constitutes the entire agreement between NASCAR and PROMOTER. All
previous communications and negotiations between NASCAR and PROMOTER, whether
oral or written, not contained herein are hereby withdrawn and void. This
Agreement may not be amended except in writing and signed by both parties.

45. Agreement Binding on Heirs, Successors and Assigns. The rights and
obligations contained in this Agreement shall bind, and inure to the benefit of,
the parties and their respective successors and permitted assigns.

 

19



--------------------------------------------------------------------------------

46. Governing Law. This Agreement shall be governed by and construed according
to the laws of Florida applicable to agreements made to be performed therein
(without giving effect to the conflict of law provisions of such jurisdiction).

47. Jurisdiction. With respect to any litigation between the parties arising out
of, or relating in any way to, the business relationship between the parties,
including but not limited to the Event, the Agreement, or any proposed business
relationship between the parties, venue shall lie solely in a state court
sitting in Volusia County, Florida, or the United States District Court for the
Middle District of Florida, Orlando Division if in a case of exclusive federal
jurisdiction, and all parties hereto consent to service of process by, and the
jurisdiction of, those courts.

IN WITNESS WHERE OF , this Agreement has been read and signed by the duly
authorized representative of each party, on the dates set forth below.

 

    Dover International Speedway, Inc.     PROMOTER     BY: Date 6/3/08     /s/
DENIS McGLYNN     Signature     Print Name: Denis McGlynn     Title: President  
  NATIONAL ASSOCIATION FOR STOCK     CAR AUTO RACING, INC.     BY: Date 12/10/08
    /s/ MIKE HELTON     Mike Helton     President

 

20



--------------------------------------------------------------------------------

ADDENDUM TO

SANCTION AGREEMENT

(Radio Rights)

This Addendum Agreement (“Addendum”) to the Sanction Agreement (“Agreement”)
between National Association for Stock Car Auto Racing, Inc. (“NASCAR”), a
corporation with its principal offices located in Daytona Beach, Florida, and
the PROMOTER (specified on Exhibit 1 to the Agreement), is entered into and is
effective as of the Effective Date (specified on Exhibit 1 to the Agreement).

RECITALS

WHEREAS, NASCAR and PROMOTER are entering into the Agreement on the terms and as
of the Effective Date stated therein; and

WHEREAS, NASCAR and PROMOTER wish to amend certain provisions in the Agreement
by this Addendum;

NOW, THEREFORE, NASCAR and PROMOTER, in consideration of the mutual promises set
forth below, and intending to be legally bound, agree to the following Addendum
to the Agreement:

ADDENDUM AGREEMENT

A. Amendment to Section 25. Section 25 of the Agreement is hereby amended by
adding at the end of such section the following:

“NASCAR” hereby licenses to PROMOTER exclusively the use of that portion of
Ancillary Rights for the purpose of sublicensing such rights for the broadcast
and rebroadcast, on either a contemporaneous or delayed basis, by conventional
AM, FM or short-wave radio (but not by any other means of transmission), of the
performance of the Event (“Radio Rights”). Nothing in the immediately preceding
sentence shall be construed as an assignment or other license, grant, assignment
or other transfer of (i) Radio Rights for any event or other activity in any
year other than calendar year 2008 or for any purpose or use other than set
forth above, (ii) Live Broadcast Rights, or (iii) Ancillary Rights other than
Radio Rights.”

B. Conflicts. If any other provision in the Agreement conflicts with any
provision in this Addendum, the provision in the Agreement shall be construed
or, if necessary, amended to give effect to the provision in this Addendum with
which it conflicts.

IN WITNESS WHEREOF, this Addendum has been read and signed by the duly
authorized representative of each Party, on the dates set forth below.

 

    Dover International Speedway, Inc.     PROMOTER     BY: Date: 6/3/08    
Signature:  

/s/ DENIS MCGLYNN

    Print Name:   Denis McGlynn     Title:   President    

NATIONAL ASSOCIATION FOR STOCK CAR

AUTO RACING, INC.

    BY: Date: 12/10/08    

/s/ MIKE HELTON

    Mike Helton     President